I cannot agree with that part of the opinion holding that the insurance company is not entitled to subrogation because it accepted the representation of W. T. Wallace, that he and the bank were the owners of all the outstanding notes secured by the first deed of trust, without instituting an investigation to determine the truth of the representation. Subrogation was allowed in Huggins v. Fitzpatrick, 102 W. Va. 224, 135 S.E. 19, where the subrogee advanced money to pay off first liens on real estate upon the representation of the debtor that there were no other liens on the property, notwithstanding the public records disclosed the falsity of the statement. It is submitted that under the rule applied by the court, subrogation would be impossible in most cases for the reason that if the subrogee is cognizant of subsequent liens, he is not entitled to subrogation, and if he is bound to know the facts, the same result would follow.